Citation Nr: 0739935	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to medications prescribed for the 
service-connected gastrointestinal disorder.

3.  Entitlement to an increased rating for the service-
connected gastroparesis, small hiatal hernia, and peptic 
ulcer disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1976 to September 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that confirmed and continued a 10 percent rating 
for the service-connected gastroparesis, small hiatal hernia, 
and recurring peptic ulcer disease; denied service connection 
for left ear hearing loss; and denied service connection for 
seizures.  

During the appeal period, the veteran moved to Texas and 
jurisdiction of the claims file was transferred to the RO in 
Houston, Texas.  In a March 2006 rating decision, the Houston 
RO increased the 10 percent rating to 30 percent for the 
service-connected gastroparesis, small hiatal hernia, and 
recurring peptic ulcer disease (hereinafter also referred to 
as "gastrointestinal disorder.").  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

At his video conference hearing in November 2007, the veteran 
testified that the record was incomplete.  Specifically, the 
claims file did not contain pertinent records from the 
Birmingham, Alabama VA Medical Center (VAMC) or the San 
Antonia VAMC.  The veteran asserts that the VA doctor who 
treated the veteran at one or both of these facilities told 
him that there was a definite relationship between the 
numerous medications he took for his gastrointestinal 
disorder and his seizures.  All VA records are constructively 
of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, all the veteran's VA treatment records should be 
obtained and associated with the claims file.

The veteran also testified that the information contained in 
the most recent, February 2006, VA examination report is not 
accurate.  Specifically, the February 2006 VA examination 
report indicates that the veteran did not have symptoms of 
nausea and vomiting and that his weight was stable; however, 
the veteran testified at the November 2007 video conference 
that he vomited three times per week and had recently lost 10 
pounds in a two-month period.  These inconsistencies need to 
be resolved before appellate disposition.  

After the outstanding VA treatment records are obtained and 
associated with the claims file, the veteran should be re-
examined to determine the current nature, extent, and 
severity of the service-connected gastrointestinal disorder, 
to include gastritis, hernia and peptic ulcer.  Importantly, 
the examiner should describe the disabilities in detail, and 
opine as to which gastrointestinal ailment is the most 
predominant.  Because many diseases of the digestive system 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition, ratings for these disease will not 
be combined with each other.  Rather, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114.

Regarding the veteran's claim of service connection for left 
ear hearing loss, the veteran and his representative 
testified at the November 2007 hearing that service 
connection had been granted for right ear hearing loss.  This 
is inconsistent with the record before the Board at the time 
of the hearing, which did not reflect a grant of service 
connection for right ear hearing loss, and which did not show 
that the veteran had a hearing loss in his right ear.  

The claims file contains a VA examination from February 2006 
which showed hearing within normal limits in the right ear.  
However, after the hearing in November 2007, the veteran 
submitted a VA treatment record from May 2006 showing 
significant hearing loss in both ears, and noting that the 
veteran had been fitted for hearing aids.  It is unclear how 
or why the February 2006 examination report revealed 
essentially normal hearing in the right ear, but a VA 
treatment record dated only three months later noted 
significant hearing loss in the right ear.  This 
inconsistency needs to be resolved on remand.  In this 
regard, the VA examiner in February 2006 opined that the 
veteran's left ear hearing loss was not likely incurred as a 
result of in-service noise exposure; however, the examiner 
did not address the question of whether the hearing loss was 
likely the result of the veteran's stroke in 1997, as the 
veteran had previously asserted.  Given the veteran's 
contentions that his hearing loss and seizure disorder 
resulted from his stroke in 1997, which he contends was 
caused by the use of medication for the service-connected 
gastrointestinal disorder, another opinion is necessary as to 
the likely etiology of these disabilities.  

In sum, the veteran should be reexamined to determine the 
current nature, extent and severity of the service-connected 
gastrointestinal disability.  In addition, a medical opinion 
is necessary to determine the likely etiology of the 
veteran's seizure disorder and left ear hearing loss.  
Importantly, the examiner should provide an opinion as to the 
likelihood that the veteran's use of multiple medications for 
the service-connected gastrointestinal disorder caused or 
aggravated a seizure disorder and/or a stroke which led to 
left ear hearing loss.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss, gastrointestinal 
disorder(s) and seizure disorder, not 
already associated with the claims file.  

2.  After completion of #1 above, 
schedule the veteran for a VA 
audiological examination to resolve the 
issue of whether the veteran has hearing 
loss in the left ear only, or whether he 
has a bilateral hearing loss.  In either 
case, the examiner should opine as to the 
likely etiology of the hearing loss, 
including whether it is at least as 
likely as not that the veteran has 
hearing loss due to noise exposure in 
service, or whether the hearing loss 
occurred as a result of a 1997 stroke.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of #1 above, 
schedule the veteran for a neurological 
examination to determine the current 
nature, extent, and likely etiology of 
the veteran's seizure disorder, including 
whether it is at least as likely as not 
that the veteran has a seizure disorder 
as a result of medications used to treat 
the service-connected gastrointestinal 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After completion of #1 above, 
schedule the veteran for a 
gastroenterology examination to determine 
the current nature, extent and severity 
of the gastroparesis, peptic ulcer, 
hiatal hernia, and any other 
gastrointestinal disorders such as 
gastritis, in terms of the rating 
schedule.  Importantly, the examiner 
should be provided with a copy of the 
schedule for rating gastrointestinal 
disorders, and the examiner should 
determine with gastrointestinal disorder 
is most predominant, based on the 
veteran's symptoms.  All findings must be 
reported in detailed and all indicated 
testing must be accomplished.  The 
examiner must be provided with a copy of 
this remand, and the veteran's claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should opine as to whether it is at least 
as likely as not that the medications 
used by the veteran to treat his service-
connected gastrointestinal disorder as 
likely as not caused a stroke in 1997, 
which ultimately led to left ear hearing 
loss and a seizure disorder.  A complete 
rationale must accompany all opinions.  

5.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



